In an accounting proceeding, the coexecutor Henry Wimpfheimer appeals, as limited by his notice of appeal and brief, from so much of an order of the Surrogate’s Court, Queens County (Laurino, S.), dated December 17, 1985, as fixed his fee for acting as the attorney for the estate at $2,000 and directed him to reimburse the estate in the sum of $9,338.72 representing excess legal fees received.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the court did not abuse its discretion in sua sponte reducing the legal fees charged by the appellant and directing repayment to the estate of excess legal fees received by him (see, SCPA 2110, 2307; Matter of Hertz, 128 AD2d 780; Matter of Moody, 125 AD2d 673; Matter of Schaich, 55 AD2d 914, lv denied 42 NY2d 802). Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.